Exhibit 10.2
 
THIS JOINDER AGREEMENT (this “Agreement”), dated as of June 14, 2013, is by and
among Pratt & Whitney Rocketdyne, Inc., a Delaware corporation (“Rocketdyne”),
Arde, Inc., a New Jersey corporation (“Arde”), Arde-Barinco, Inc., a New Jersey
corporation (“Arde-Barinco” and, together with Rocketdyne and Arde, collectively
the “Subsidiary Guarantors”), GenCorp Inc., an Ohio corporation (the “Borrower”)
and Wells Fargo Bank, National Association, in its capacity as administrative
agent under that certain Second Amended and Restated Credit Agreement (the
“Administrative Agent”), dated as of November 18, 2011 (as amended, restated,
amended and restated, supplemented or otherwise modified, the “Credit
Agreement”), by and among the Borrower, the Material Domestic Subsidiaries of
the Borrower from time to time party thereto (the “Guarantors”), the Lenders
from time to time party thereto and the Administrative Agent.  Capitalized terms
used herein but not otherwise defined shall have the meanings provided in the
Credit Agreement.


The Subsidiary Guarantors are each an Additional Credit Party, and,
consequently, the Credit Parties are required by Section 5.10 of the Credit
Agreement to cause each of the Subsidiary Guarantors to become a “Guarantor”
thereunder.


Accordingly, each of the Subsidiary Guarantors and the Borrower hereby agree as
follows with the Administrative Agent, for the benefit of the Lenders:


1.            Each of the Subsidiary Guarantors hereby acknowledges, agrees and
confirms that, by its execution of this Agreement, such Subsidiary Guarantor
will be deemed to be a party to and a “Guarantor” under the Credit Agreement and
shall have all of the obligations of a Guarantor thereunder as if it had
executed the Credit Agreement.  Each of the Subsidiary Guarantors hereby
ratifies, as of the date hereof, and agrees to be bound by, all of the terms,
provisions and conditions contained in the applicable Credit Documents,
including without limitation (a) all of the representations and warranties set
forth in Article III of the Credit Agreement and (b) all of the affirmative and
negative covenants set forth in Articles V and VI of the Credit
Agreement.  Without limiting the generality of the foregoing terms of this
Paragraph 1, each of the Subsidiary Guarantors hereby guarantees, jointly and
severally together with the other Guarantors, the prompt payment of the Credit
Party Obligations in accordance with Article X of the Credit Agreement.


2.           Each of the Subsidiary Guarantors hereby acknowledges, agrees and
confirms that, by its execution of this Agreement, such Subsidiary Guarantor
will be deemed to be a party to the Security Agreement, and shall have all the
rights and obligations of an “Obligor” (as such term is defined in the Security
Agreement) thereunder as if it had executed the Security Agreement.  Each of the
Subsidiary Guarantors hereby ratifies, as of the date hereof, and agrees to be
bound by, all of the terms, provisions and conditions contained in the Security
Agreement.


3.           Each of the Subsidiary Guarantors hereby acknowledges, agrees and
confirms that, by its execution of this Agreement, such Subsidiary Guarantor
will be deemed to be a party to the Pledge Agreement, and shall have all the
rights and obligations of a “Pledgor” thereunder as if it had executed the
Pledge Agreement.  Each of the Subsidiary Guarantors hereby ratifies, as of the
date hereof, and agrees to be bound by, all the terms, provisions and conditions
contained in the Pledge Agreement.


4.           Each of the Subsidiary Guarantors acknowledges and confirms that it
has received a copy of the Credit Agreement and the schedules and exhibits
thereto and each Security Document and the schedules and exhibits thereto.  The
information on the schedules to the Credit Agreement and the Security Documents
are hereby supplemented (to the extent permitted under the Credit Agreement or
Security Documents) to reflect the information shown on the attached Schedule A.


5.           The Borrower confirms that the Credit Agreement is, and upon each
of the Subsidiary Guarantors becoming a Guarantor, shall continue to be, in full
force and effect.  The parties hereto confirm and agree that immediately upon
each of the Subsidiary Guarantors becoming a Guarantor the term “Credit Party
Obligations,” as used in the Credit Agreement, shall include all obligations of
the Subsidiary Guarantors under the Credit Agreement and under each other Credit
Document.


6.           Each of the Borrower and each of the Subsidiary Guarantors agrees
that at any time and from time to time, upon the written request of the
Administrative Agent, it will execute and deliver such further documents and do
such further acts as the Administrative Agent may reasonably request in
accordance with the terms and conditions of the Credit Agreement in order to
effect the purposes of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 


7.           This Agreement may be executed in two or more counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute one contract.


8.           This Agreement shall be governed by and construed and interpreted
in accordance with the laws of the State of New York without regard to
principles of conflicts of laws that would call for the application of the laws
of any other jurisdiction.  The terms of Sections 9.13, 9.14, and 9.16 of the
Credit Agreement are incorporated herein by reference, mutatis mutandis, and the
parties hereto agree to such terms.


9.           This Agreement may, upon execution, be delivered by facsimile or
electronic mail, which shall be deemed for all purposes to be an original
signature.


 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, each of the Borrower and the Subsidiary Guarantors has
caused this Agreement to be duly executed by its authorized officer, and the
Administrative Agent, for the benefit of the Lenders, has caused the same to be
accepted by its authorized officer, as of the day and year first above written.


SUBSIDIARY GUARANTOR:
PRATT & WHITNEY ROCKETDYNE, INC.,
a Delaware corporation
     
By:
/s/ Kathleen E. Redd
 
Name:
Kathleen E. Redd
 
Title:
Vice President and Treasurer





SUBSIDIARY GUARANTOR:
ARDE, INC.,
a New Jersey corporation
     
By:
/s/ Kathleen E. Redd
 
Name:
Kathleen E. Redd
 
Title:
Vice President and Treasurer





SUBSIDIARY GUARANTOR:
ARDE-BARINCO, INC.,
a New Jersey corporation
     
By:
/s/ Kathleen E. Redd
 
Name:
Kathleen E. Redd
 
Title:
Vice President and Treasurer





BORROWER:
GENCORP INC.,
an Ohio corporation
     
By:
/s/ Kathleen E. Redd
 
Name:
Kathleen E. Redd
 
Title:
Vice President, Chief Financial Officer and Assistant Secretary

 




Acknowledged, accepted and agreed:
     
WELLS FARGO BANK, NATIONAL ASSOCIATION,
  as Administrative Agent
     
By:
/s/ Jennifer Boland  
Name:
Jennifer Boland  
Title:
Senior Vice President  

 
[Signature Page to Joinder Agreement]
 